Case 1:15-cv-01191-PLM-PJG ECF No. 96 filed 07/07/20 PageID.1146 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

EMILY KOLLARITSCH, et al.,                      )
                         Plaintiffs,            )
                                                )      No. 1:15-cv-1191
-v-                                             )
                                                )      Honorable Paul L. Maloney
MICHIGAN STATE UNIVERSITY BOARD                 )
OF TRUSTEES, et al.,                            )
                           Defendants.          )
                                                )

                                       JUDGMENT

      Following an appeal, the Sixth Circuit resolved all of the remaining issues and

remanded the action for entry of judgment dismissing Plaintiffs’ complaint. As required by

Rule 58 of the Federal Rules of Civil Procedure, JUDGMENT ENTERS.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: July 7, 2020                                               /s/ Paul L. Maloney
                                                              Paul L. Maloney
                                                              United States District Judge
